INTERNATIONAL EMPLOYEE – 3-Year Vesting




PERFORMANCE STOCK UNIT AGREEMENT
AGREEMENT by and between KBR, Inc., a Delaware corporation (the “Company”), and
________________ (“Employee”) made effective as of ____________________ (the
“Grant Date”).
1.    Grant of Performance Stock Units.
(a)    Units. Pursuant to the KBR, Inc. 2006 Stock and Incentive Plan, as
amended and restated (the “Plan”), units evidencing the right to receive
__________ shares of the Company’s common stock (“Stock”), are awarded to
Employee, subject to the conditions of the Plan and this Agreement (the
“Performance Stock Units”).
(b)    Plan Incorporated. Employee acknowledges receipt of a copy of the Plan,
and agrees that this award of Performance Stock Units shall be subject to all of
the terms and conditions set forth in the Plan, including future amendments
thereto, if any, pursuant to the terms thereof, which is incorporated herein by
reference as a part of this Agreement. Except as defined herein, capitalized
terms shall have the same meanings ascribed to them under the Plan.
2.    Terms of Performance Stock Units. Employee hereby accepts the Performance
Stock Units and agrees with respect thereto as follows:
(a)    Forfeiture of Performance Stock Units. In the event of termination of
Employee’s employment with the Company or any employing Subsidiary of the
Company for any reason other than (i) death or (ii) disability (disability being
defined as being physically or mentally incapable of performing either the
Employee’s usual duties as an Employee or any other duties as an Employee that
the Company or employing Subsidiary reasonably makes available and such
condition is likely to remain continuously and permanently, as determined by the
Company or employing Subsidiary), or except as otherwise provided in the second
and third sentences of subparagraph (c) of this Paragraph 2, Employee shall, for
no consideration, forfeit all Performance Stock Units to the extent they are not
fully vested. In addition, except as otherwise provided in the second and third
sentences of subparagraph (c) of this Paragraph 2, Employee shall, for no
consideration, forfeit all of the Performance Stock Units on December 31, 2018,
if the Committee that administers the Plan (the “Committee”) determines, in its
sole discretion, that calendar year 2018 was not a successful year for the
Company. Any such determination by the Committee shall be made on or before the
first anniversary of the Grant Date.
(b)    Assignment of Award. The Performance Stock Units may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of unless transferable by will or the laws of descent and
distribution or pursuant to a “qualified domestic relations order” as defined by
the U.S. Internal Revenue Code (the “Code”).
(c)    Vesting Schedule. The Performance Stock Units shall vest in accordance
with the following schedule provided that Employee has been continuously
employed by the Company from the date of this Agreement through the applicable
vesting date and such Performance Stock Units have not been forfeited pursuant
to the last two sentences of subparagraph (a) of this Paragraph 2:
Vesting Date
Vested Percentage of Total Number
of Performance Stock Units
1st Anniversary of Grant Date
33 ⅓%
2nd Anniversary of Grant Date
66 ⅔%
3rd Anniversary of Grant Date
100%



Notwithstanding the foregoing, unless otherwise provided in an Other Agreement
pursuant to Paragraph 11, the Performance Stock Units shall become fully vested
on the earliest of (i) the occurrence of Employee’s Involuntary Termination or
termination for Good Reason within two years following a Corporate Change (as
such terms are defined in the Plan) or (ii) the date Employee’s employment with
the Company is terminated by reason of death or disability (as determined
above); provided, however, that if the Performance Stock Units have been
forfeited pursuant to the last two sentences of subparagraph (a) of this
Paragraph 2 prior to the date of the occurrence of an event described in clause
(i) or (ii) of this sentence, then the Performance Stock Units shall remain
forfeited and shall not vest upon the occurrence of any such event. In the event
Employee’s employment is terminated for any other reason, including retirement
with the approval of (A) the Committee if Employee is a “senior executive of the
Company” (as defined below) or (B) the Company’s Chief Executive Officer (the
“CEO”) if Employee is not a senior executive of the Company, the Committee (or
its delegate, as appropriate) or, in the event of retirement of an Employee who
is not a senior executive of the Company, the CEO, as applicable, may, in the
Committee’s (or such delegate’s) or the CEO’s, as applicable, sole discretion,
approve the acceleration of the vesting of any or all Performance Stock Units
that have not yet been forfeited and which are still outstanding and subject to
restrictions, with such vesting acceleration to be effective on the date of such
approval or Employee’s termination date, if later. Notwithstanding the
foregoing, in no event shall the Performance Stock Units become fully vested
prior to the expiration of one month from the Grant Date. “Senior executive” for
purposes of this Agreement shall mean (i) the CEO and (ii) any regular,
full-time employee of the Company or an affiliate who (A) is an officer of the
Company required to file reports with the Securities and Exchange Commission
under Section 16 of the Securities Exchange Act of 1934, (B) is an officer of
the Company who reports directly to the CEO, (C) is the Chief Accounting Officer
of the Company, or (D) is the highest ranking management position (with at least
a title of Director or above) with direct oversight over internal audits of the
Company.


(d)    Stockholder Rights. Employee shall have no rights of a stockholder with
respect to shares of Stock subject to this Award unless and until such time as
the Award has been settled by the transfer of shares of Stock to Employee.
(e)    Payment for Vested Performance Stock Units. Payment for vested
Performance Stock Units shall be made as soon as administratively practicable
after vesting, but in no event later than thirty days after the vesting date.
Settlement will be made in the form of shares of Stock equal in number to the
number of Performance Stock Units with respect to which payment is being made on
the applicable date; provided, however, that payment for a vested Performance
Stock Unit shall be made at the time provided above solely in cash (in lieu of
in the form of a share of Stock) in an amount equal to the Fair Market Value as
of the vesting date of such Performance Stock Unit if there are an insufficient
number of shares available for delivery under the Plan at the time of such
settlement as determined by the Committee or its delegate in the Committee’s or
such delegate’s sole discretion. Notwithstanding the foregoing, the Company
shall not be obligated to deliver any shares of Stock if counsel to the Company
determines that such sale or delivery would violate any applicable law or any
rule or regulation of any governmental authority or any rule or regulation of,
or agreement of the Company with, any securities exchange or association upon
which the Stock is listed or quoted.
(f)    Recovery of Benefits. The Company shall seek recovery of any benefits
provided hereunder to Employee if such recovery is required by any clawback
policy adopted by the Company, which may be amended from time to time,
including, but not limited to, any clawback policy adopted to satisfy the
minimum clawback requirements adopted under the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 and the regulations thereunder or any other
applicable law.
3.    Responsibility for Taxes. Employee acknowledges that, regardless of any
action taken by the Company, or if different, Employee’s employer (“Employer”),
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Employee’s participation in the Plan and legally applicable to Employee
(“Tax-Related Items”), is and remains Employee’s responsibility and may exceed
the amount actually withheld by the Company and/or the Employer. Employee
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Performance Stock Units, including but not
limited to, the grant, vesting or settlement of the Performance Stock Units, the
subsequent sale of Stock acquired pursuant to such settlement and the receipt of
any dividends; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Performance Stock Units to
reduce or eliminate the Employee’s liability for Tax-Related Items or achieve
any particular tax result. Further, if Employee is subject to Tax-Related Items
in more than one jurisdiction, Employee acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, Employee
agrees to pay or make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, Employee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by one or a combination of the following:
(a)    withholding from Employee’s wages or other cash compensation paid to
Employee by the Company and/or the Employer; or
(b)    withholding from proceeds of the sale of shares of Stock acquired upon
settlement of the Performance Stock Units either through a voluntary sale or
through a mandatory sale arranged by the Company (on Employee’s behalf pursuant
to this authorization without further consent); or
(c)    withholding in shares of Stock to be issued upon settlement of the
Performance Stock Units.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Employee may receive a refund of any over-withheld amount
in cash and will have no entitlement to the Stock equivalent. If the obligation
for Tax-Related Items is satisfied by withholding in Stock, for tax purposes,
Employee is deemed to have been issued the full number of shares of Stock
subject to the vested Performance Stock Units, notwithstanding that a number of
the shares of Stock are held back solely for the purpose of paying the
Tax-Related Items.
Employee agrees to pay to the Company or the Employer, including through
withholding from Employee's wages or other cash compensation paid to Employee by
the Company and/or the Employer, any amount of Tax-Related Items that the
Company or the Employer may be required to withhold or account for as a result
of Employee’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Stock or
the proceeds of the sale of Stock, if Employee fails to comply with Employee’s
obligations in connection with the Tax-Related Items.
Notwithstanding the preceding provisions of this Paragraph 3, Employee’s
liability with respect to Tax-Related Items shall be subject to any
international tax assignment agreement then in effect between Employee and the
Company, the Employer or any of their respective affiliates or any tax policies
or procedures applicable to the Employee’s home country, and in the event of any
conflict between the terms of this Paragraph 3 and the terms of such
international tax assignment agreement or such tax policies or procedures, the
terms of such international tax assignment agreement or such tax policies or
procedures, as applicable, shall control.
4.    Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of the Company, a Parent Corporation or Subsidiary of the Company, or a
corporation or a Parent Corporation or subsidiary of such corporation assuming
or substituting a new award for this Award. Without limiting the scope of the
preceding sentence, it is expressly provided that Employee shall be considered
to have terminated employment with the Company at the time of the termination of
the “Subsidiary” status under the Plan of the entity or other organization that
employs Employee. Any question as to whether and when there has been a
termination of such employment, and the cause of such termination, shall be
determined by the Committee, or its delegate, as appropriate, and its
determination shall be final.
5.    Committee’s Powers. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Performance Stock Units.
6.    Data Privacy Notice and Consent. Employee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Employee’s personal data as described in this Agreement and any
other Performance Stock Unit grant materials by and among, as applicable,
Employee’s employer, the Company, and its Subsidiaries for the exclusive purpose
of implementing, administering and managing Employee’s participation in the
Plan.
Employee understands that the Company and Employer may hold certain personal
information about Employee, including, but not limited to, Employee’s name, home
address, email address and telephone number, date of birth, social insurance
number, passport or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of all
Performance Stock Units or any other entitlement to Stock awarded, canceled,
vested, unvested or outstanding in Employee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). Employee understands
that Data will be transferred to Morgan Stanley Smith Barney or such other stock
plan service provider as may be selected by the Company in the future which is
assisting the Company with the implementation, administration and management of
the Plan. Employee understands that the recipients of the Data may be located in
the United States or elsewhere, and that the recipient’s country (e.g., the
United States) may have different data privacy laws and protections than
Employee’s country. Employee understands that he or she may request a list with
the names and addresses of any potential recipients of the Data by contacting
Employee’s local human resources representative. Employee authorizes the
Company, Morgan Stanley Smith Barney and any other possible recipients which may
assist the Company (presently or in the future) with implementing,
administering, and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form for the sole purpose of
implementing, administering and managing Employee’s participation in the Plan.
Employee understands that Data will be held only as long as is necessary to
implement, administer and manage Employee’s participation in the Plan. Employee
understands that he or she may, at any time, view Data, request information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Employee’s local human resources representative. Further,
Employee understands that he or she is providing the consents herein on a purely
voluntary basis. If Employee does not consent, or if Employee later seeks to
revoke his or her consent, Employee's employment status or service with the
Employer will not be affected; the only consequence of refusing or withdrawing
Employee's consent is that the Company would not be able to grant to Employee
Performance Stock Units or other equity awards or administer or maintain such
awards. Therefore, Employee understands that refusal or withdrawal of consent
may affect Employee’s ability to participate in the Plan. For more information
on the consequences of Employee’s refusal to consent or withdrawal of consent,
Employee understands that Employee may contact Employee’s local human resources
representative.


Finally, upon request of the Company or the Employer, Employee agrees to provide
an executed data privacy consent form (or any other agreements or consents that
may be required by the Company and/or the Employer) that the Company and/or the
Employer may deem necessary to obtain from the Employee for the purpose of
administering the Employee's participation in the Plan in compliance with the
data privacy laws in his or her country, either now or in the future. The
Employee understands and agrees that he or she will not be able to participate
in the Plan if the Employee fails to provide any such consent or agreement
requested by the Company and/or the Employer.


7.    Nature of Grant. By accepting the grant of the Performance Stock Units,
the Employee acknowledges, understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of Performance Stock Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
awards of Performance Stock Units, or benefits in lieu of Performance Stock
Units even if Performance Stock Units have been awarded in the past;
(c)    all decisions with respect to future Performance Stock Units or other
grants, if any, will be at the sole discretion of the Company;
(d)    the grant of Performance Stock Units and Employee’s participation in the
Plan will not create a right to employment or be interpreted as forming an
employment or service contract with the Company, the Employer or any Subsidiary
of the Company and shall not interfere with the ability of the Employer to
terminate Employee’s employment or service relationship (if any);
(e)    Employee’s participation in the Plan is voluntary;
(f)    the Performance Stock Units and the Stock underlying the Performance
Stock Units, and the income and value of the same, are not intended to replace
any pension rights or compensation;
(g)    the Performance Stock Units and the Stock underlying the Performance
Stock Units, and the income and value of the same, are not part of normal or
expected compensation or salary for any purpose, including but limited to,
calculation of any severance, resignation, termination, redundancy or
end-of-service payments, holiday-pay, bonuses, long-service awards,
leave-related payments, pension or retirement benefits, or similar mandatory
payments;
(h)    the future value of the Stock is unknown, indeterminable and cannot be
predicted with certainty;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of Performance Stock Units resulting from Employee ceasing to provide
employment or other services to the Company or the Employer (for any reason
whatsoever, and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Employee is employed or the terms of
Employee's employment agreement, if any);
(j)    in the event of termination of Employee’s employment or other services
(for any reason whatsoever, whether or not later found to be invalid, or in
breach of employment laws in the jurisdiction where Employee is employed or the
terms of Employee's employment agreement, if any), unless otherwise provided in
this Agreement or determined by the Company, Employee’s right to vest in the
Performance Stock Units under the Plan, if any, will terminate effective as of
the date that Employee is no longer actively providing services and will not be
extended by any notice period (e.g., active services would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Employee is employed or
the terms of Employee's employment agreement, if any); the Committee shall have
the exclusive discretion to determine when Employee is no longer actively
providing services for purposes of the Award (including whether Employee may
still be considered to be providing services while on an approved leave of
absence);
(k)    unless otherwise provided in the Plan or by the Company in its
discretion, the Performance Stock Units and the benefits evidenced by this
Agreement do not create any entitlement to have the Performance Stock Units or
any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of the Company;
(l)    unless otherwise agreed with the Company, the Performance Stock Units and
the Stock underlying the Performance Stock Units, and the income and value of
the same, are not granted as consideration for, or in connection with, services
Employee may provide as a director of a Subsidiary; and
(m)    neither the Company, the Employer nor any Subsidiary of the Company shall
be liable for any foreign exchange rate fluctuation between Employee's local
currency and the United States Dollar that may affect the value of the
Performance Stock Units or of any amounts due to Employee pursuant to the
settlement of the Performance Stock Units or the subsequent sale of any shares
of Stock acquired upon settlement.
8.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Employee's participation in the Plan, or Employee's acquisition or sale of the
underlying shares of Stock. Employee should consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.
9.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.
10.    Compliance with Law. Notwithstanding any other provision of the Plan or
this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Stock, the
Company shall not be required to deliver any shares issuable upon settlement of
the Performance Stock Units prior to the completion of any registration or
qualification of the shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. Employee understands that the Company is under no
obligation to register or qualify the shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the shares. Further, Employee
agrees that the Company shall have unilateral authority to amend the Plan and
the Agreement without Employee's consent to the extent necessary to comply with
securities or other laws applicable to issuance of shares.
11.    Other Agreements. The terms of this Agreement shall be subject to, and
shall not modify, the terms and conditions of any employment, severance, and/or
change-in-control agreement between the Company (or a Subsidiary) and Employee
concerning equity-based awards (“Other Agreement”), except that, notwithstanding
anything in such Other Agreement to the contrary, any normal retirement age of
65 or other retirement-based vesting provisions in such Other Agreement shall be
of no force or effect for purposes of the vesting of these Performance Stock
Units.
12.    Governing Law and Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, U.S.A., except to
the extent that it implicates matters that are the subject of the General
Corporation Law of the State of Delaware, which matters shall be governed by the
latter law notwithstanding any conflicts of laws principles that may be applied
or invoked directing the application of the laws of another jurisdiction.
Exclusive venue for any action, lawsuit or other proceedings brought to enforce
this Agreement, relating to it or arising from it, or dispute resolution
proceeding arising hereunder for any claim or dispute, the parties hereby submit
to and consent to the sole and exclusive jurisdiction of Houston, Harris County,
Texas, notwithstanding any conflicts of laws principles that may direct the
jurisdiction of any other court, venue, or forum, including the jurisdiction of
Employee’s home country.
13.    Language. If Employee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different from the English version, the English version
will control.
14.        Insider Trading/Market Abuse Laws. Employee acknowledges that,
depending on Employee’s country of residence or the country of residence of
Employee’s broker, Employee may be subject to insider trading restrictions
and/or market abuse laws, which may affect Employee’s ability to accept,
acquire, sell or otherwise dispose of shares of Stock, rights to shares of Stock
(e.g., Performance Stock Units) or rights linked to the value of shares of Stock
during such times as Employee is considered to have “inside information”
regarding the Company, as defined by the laws or regulations in Employee’s
country. Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders placed by Employee before Employee possessed
inside information. Furthermore, Employee could be prohibited from (i)
disclosing the inside information to any third party (other than on a “need to
know” basis) and (ii) “tipping” third parties or causing them otherwise to buy
or sell securities. Keep in mind third parties includes fellow employees. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. Employee acknowledges that it is his or her responsibility to be
informed of and compliant with such regulations, and is advised to speak to his
or her personal advisor on this matter.
15.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Employee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
16.    Severability. If one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Agreement to be construed so
as to foster the intent of this Agreement and the Plan.
17.    Section 409A. Notwithstanding anything in this Agreement to the contrary,
if any provision in this Agreement would result in the imposition of an
applicable tax under Section 409A of the Code and related regulations and United
States Department of the Treasury pronouncements (“Section 409A”), that
provision will be reformed to avoid imposition of the applicable tax and no
action taken to comply with Section 409A shall be deemed to adversely affect
Employee’s rights under this Agreement.
18.    Addendum. Notwithstanding any provision in this Agreement or the Plan to
the contrary, the Performance Stock Units shall be subject to the special terms
and provisions set forth in the Addendum to this Agreement for Employee’s
country. Moreover, if Employee relocates to one of the countries included in the
Addendum, the special terms and conditions for such country will apply to
Employee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Addendum constitutes part of this Agreement.
19.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Employee’s participation in the Plan, on the
Performance Stock Units and on any shares of Stock acquired under the Plan, to
the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Employee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
20.    Waiver. Employee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or any subsequent breach by Employee or
any other Employee.
21.    Foreign Asset/Account Reporting, Exchange Control Requirements. Certain
foreign asset and/or foreign account reporting requirements and exchange
controls may affect Employee’s ability to acquire or hold shares of Stock under
the Plan or cash received from participating in the Plan in a brokerage or bank
account outside Employee’s country. Employee may be required to report such
accounts, assets or transactions to the tax or other authorities in Employee’s
country. Employee may also be required to repatriate sale proceeds or other
funds received as a result of Employee’s participation in the Plan to Employee’s
country through a designated bank or broker and/or within a certain time after
receipt. Employee is responsible for complying with any applicable regulations
and should consult his or her personal legal and tax advisors for any details.
[Signatures on the following page.]
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the date first above written.




KBR, INC.
psusignature2.jpg [psusignature2.jpg]


By:    


Name: Stuart J. B. Bradie    
Title: President and CEO    




EMPLOYEE:




    


Date:    







Addendum
KBR, INC.


Terms and Conditions of Performance Stock Unit Grant


SPECIAL PROVISIONS OF PERFORMANCE STOCK UNITS
IN CERTAIN COUNTRIES
This Addendum includes special country-specific terms that apply to residents in
countries listed below. This Addendum is part of the Agreement. Unless otherwise
provided below, capitalized terms used but not defined herein shall have the
same meanings assigned to them in the Plan and the Agreement.
This Addendum also includes information regarding exchange controls and certain
other issues of which Employee should be aware with respect to Employee’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of December
2017. Such laws are often complex, change frequently, certain individual
exchange control reporting requirements may apply upon vesting of Performance
Stock Units and/or sale of Stock and results may be different based on the
particular facts and circumstances. As a result, the Company strongly recommends
that Employee does not rely on the information noted herein as the only source
of information relating to the consequences of Employee’s participation in the
Plan because the information may be out of date at the time Employee’s
Performance Stock Units vest or Employee sells shares of Stock acquired under
the Plan.
In addition, the information is general in nature and may not apply to
Employee’s particular situation, and the Company is not in a position to assure
Employee of any particular result. Accordingly, Employee should seek appropriate
professional advice as to how the relevant laws in Employee’s country may apply
to Employee’s situation.
If Employee is a citizen or resident of a country other than the country in
which Employee is working, or if Employee transfers employment after the
Performance Stock Units are granted to Employee, the information contained in
this Addendum for the country Employee works in at the time of grant may not be
applicable to Employee and the Company, in its discretion, determines to what
extent the terms and conditions contained herein shall be applicable to
Employee. If Employee transfers residency and/or employment to another country
or is considered a resident of another country listed in the Addendum after the
Performance Stock Units are granted to Employee, the terms and/or information
contained for that new country (rather than the original grant country) may be
applicable to Employee.


AUSTRALIA
KBR, INC. 2006 STOCK AND INCENTIVE PLAN
Australian Addendum.
Employee’s right to participate in the Plan and receive Performance Stock Units
granted under the Plan are subject to an Australian Addendum to the Plan.
Employee’s right to receive Performance Stock Units is subject to the terms and
conditions as stated in the Australian Addendum, the specific relief instrument
granted by the Australian Securities and Investment Commission, the Plan and the
Agreement.
Exchange Control Information.
Exchange control reporting is required for cash transactions exceeding AUD10,000
and for international fund transfers. The Australian bank assisting with the
transaction will file the report for Employee. If there is no Australian bank
involved in the transfer, Employee will have to file the report.
Securities Law Information.
If Employee acquires shares of Stock under the Plan and offers the shares of
Stock for sale to a person or entity resident in Australia, the offer may be
subject to disclosure requirements under Australian law. Employee should obtain
legal advice on disclosure obligations prior to making any such offer.
Tax Information.
The Plan is a plan to which subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) applies (subject to conditions in the Act).
CANADA
KBR, INC. 2006 STOCK AND INCENTIVE PLAN
Performance Stock Units Payable Only in Stock.
Notwithstanding any discretion in the Plan or anything to the contrary in the
Agreement, the award of Performance Stock Units does not provide any right for
Employee to receive a cash payment and shall be paid in shares of Stock only.


Foreign Account/Asset Tax Reporting Information.
Employee may be required to report his or her specified foreign property on Form
T1135 (Foreign Income Verification Statement) if the total cost of his or her
specified foreign property exceeds C$100,000 at any time in the year. Specified
foreign property includes shares of Stock acquired under the Plan.
Termination of Employment.
The following provision supplements Paragraph 7(j) of the Agreement:
In the event of Employee’s termination of employment for any reason (whether or
not in breach of local labor laws), unless otherwise provided in this Agreement
or the Plan, Employee’s right to vest in the Performance Stock Units, if any,
will terminate effective as of the date that is the earliest of (1) the date
upon which Employee’s employment with the Company or any of its Subsidiaries is
terminated; (2) the date Employee is no longer actively providing services to
the Company or any of its Subsidiaries; or (3) the date Employee receives
written notice of termination of employment from the Employer, regardless of any
notice period or period of pay in lieu of such notice required under applicable
laws (including, but not limited to statutory law, regulatory law and/or common
law); the Committee shall have the exclusive discretion to determine when the
Employee is no longer actively employed for purposes of the Performance Stock
Units (including whether Employee may be considered to be providing services
while on a leave of absence).
Securities Law Information.
Employee is permitted to sell shares of Stock acquired under the Plan through
the designated broker appointed under the Plan, if any, provided that the sale
of such shares takes place outside Canada through the facilities of a stock
exchange on which the shares of Stock are listed (i.e., the New York Stock
Exchange).
The following provisions shall apply if Employee is a resident of Quebec:
Data Privacy.
This provision supplements Paragraph 6 of the Agreement:
Employee hereby authorizes the Company and representatives of any Subsidiary to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Employee further authorizes the Company and any Subsidiary and the
administrators of the Plan to disclose and discuss the Plan with their advisors.
Employee further authorizes the Company and any Subsidiary to record such
information and to keep such information in Employee’s file.


Language Consent.
The parties acknowledge that it is their express wish that the Agreement,
including this Addendum, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.


Consentement relatif à la langue utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.‬
INDIA
KBR, INC. 2006 STOCK AND INCENTIVE PLAN


Exchange Control Information.


Employee must repatriate the proceeds from the sale of shares of Stock and any
cash dividends paid on such Stock and convert the same into local currency
within the period of time required under applicable regulations. Employee will
receive a foreign inward remittance certificate (“FIRC”) from the bank where
Employee deposits the foreign currency. Employee should maintain the FIRC
received from the bank as evidence of the repatriation of the funds in the event
that the Reserve Bank of India or the Employer requests proof of repatriation.
It is Employee’s responsibility to comply with applicable exchange control laws
in India.


Foreign Account/Asset Tax Reporting Information.
Employee is required to declare in his or her annual tax return (a) any foreign
assets held by him or her or (b) any foreign bank accounts for which he or she
has signing authority.
MEXICO
KBR, INC. 2006 STOCK AND INCENTIVE PLAN
Acknowledgement of the Agreement.
In accepting the award of Performance Stock Units, Employee acknowledges that
Employee has received a copy of the Plan, has reviewed the Plan and the
Agreement in their entirety and fully understands and accepts all provisions of
the Plan and the Agreement. Employee further acknowledges that Employee has read
and specifically and expressly approves the terms and conditions of Paragraph 7
of the Agreement, in which the following is clearly described and established:
(1)
Employee’s participation in the Plan does not constitute an acquired right.

(2)
The Plan and Employee’s participation in the Plan are offered by the Company on
a wholly discretionary basis.

(3)
Employee’s participation in the Plan is voluntary.

(4)
The Company and its Subsidiaries are not responsible for any decrease in the
value of the underlying shares of Stock.

Labor Law Acknowledgement and Policy Statement.
In accepting the award of Performance Stock Units, Employee expressly recognizes
that KBR, Inc., with registered offices at 601 Jefferson Street, Suite 3400,
Houston, Texas 77002, U.S.A., is solely responsible for the administration of
the Plan and that Employee’s participation in the Plan and acquisition of shares
of Stock does not constitute an employment relationship between Employee and
KBR, Inc. since Employee is participating in the Plan on a wholly commercial
basis and Employee’s sole employer is KBR in Mexico (“KBR-Mexico”), not KBR,
Inc. in the U.S. Based on the foregoing, Employee expressly recognizes that the
Plan and the benefits that Employee may derive from participation in the Plan do
not establish any rights between Employee and Employee’s employer, KBR-Mexico,
and do not form part of the employment conditions and/or benefits provided by
KBR-Mexico and any modification of the Plan or its termination shall not
constitute a change or impairment of the terms and conditions of Employee’s
employment.
Employee further understands that Employee’s participation in the Plan is as a
result of a unilateral and discretionary decision of KBR, Inc.; therefore, KBR,
Inc. reserves the absolute right to amend and/or discontinue Employee’s
participation at any time without any liability to Employee.
Finally, Employee hereby declares that he or she does not reserve to Employee
any action or right to bring any claim against KBR, Inc. for any compensation or
damages regarding any provision of the Plan or the benefits derived under the
Plan, and Employee therefore grants a full and broad release to KBR, Inc., its
Subsidiary, branches, representation offices, its shareholders, officers, agents
or legal representatives with respect to any claim that may arise.

Reconocimiento del Convenio.
Aceptando este Premio (Award), el Participante (Employee) reconoce que ha
recibido una copia del Plan, que lo ha revisado como así también el Convenio en
su totalidad, y comprende y está de acuerdo con todas las disposiciones tanto
del Plan como del Convenio. Asimismo, el Participante reconoce que ha leído y
específicamente y expresamente manifiesta la conformidad del Participante con
los términos y condiciones establecidos en la cláusula 7 de dicho Convenio, en
el cual se establece claramente que:
(1)
La participación del Participante en el Plan de ninguna manera constituye un
derecho adquirido.

(2)
Que el Plan y la participación del Participante en el mismo es una oferta por
parte de KBR, Inc. de forma completamente discrecional.

(3)
Que la participación del Participante en el Plan es voluntaria.

(4)
Que KBR, Inc. y sus Entidades Relacionadas no son responsables por cualquier
pérdida en el valor de el Premio y/o Acciones otorgadas mediante el Plan.

Reconocimiento de Ausencia de Relación Laboral y Declaración de la Política.
Aceptando este Premio, el Participante reconoce que KBR, Inc. y sus oficinas
registradas en 601 Jefferson Street, Suite 3400, Houston, Texas 77002, U.S.A.,
es el único responsable de la administración del Plan y que la participación del
Participante en el mismo y la adquisicion de Acciones no constituye de ninguna
manera una relación laboral entre el Participante y KBR, Inc., toda vez que la
participación del Participante en el Plan deriva únicamente de una relación
comercial con KBR, Inc., reconociendo expresamente que el único empleador del
Participante lo es KBR en Mexico (“KBR-Mexico”), no es KBR, Inc. en los Estados
Unidos. Derivado de lo anterior, el Participante expresamente reconoce que el
Plan y los beneficios que pudieran derivar del mismo no establecen ningún
derecho entre el Participante y su empleador, KBR-México, y no forman parte de
las condiciones laborales y/o prestaciones otorgadas por KBR-México, y
expresamente el Participante reconoce que cualquier modificación al Plan o la
terminación del mismo de manera alguna podrá ser interpretada como una
modificación de los condiciones de trabajo del Participante.
Asimismo, el Participante entiende que su participación en el Plan es resultado
de la decisión unilateral y discrecional de KBR, Inc., por lo tanto, KBR, Inc.
se reserva el derecho absoluto para modificar y/o terminar la participación del
Participante en cualquier momento, sin ninguna responsabilidad para el
Participante.
Finalmente, el Participante manifiesta que no se reserva ninguna acción o
derecho que origine una demanda en contra de KBR, Inc., por cualquier
compensación o daño en relación con cualquier disposición del Plan o de los
beneficios derivados del mismo, y en consecuencia el Participante otorga un
amplio y total finiquito a KBR, Inc., sus Entidades Relacionadas, afiliadas,
sucursales, oficinas de representación, sus accionistas, directores, agentes y
representantes legales con respecto a cualquier demanda que pudiera surgir.


SAUDI ARABIA
KBR, INC. 2006 STOCK AND INCENTIVE PLAN
Securities Law Information.


This document may not be distributed in the Kingdom of Saudi Arabia except to
such persons as are permitted under the Offers of Securities Regulations issued
by the Capital Market Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective purchasers of securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If Employee does not understand the contents of this document,
Employee should consult his or her own advisor or an authorized financial
advisor.
SINGAPORE
KBR, INC. 2006 STOCK AND INCENTIVE PLAN
Securities Law Information.
The grant of Performance Stock Units is being made in reliance of section
273(1)(f) of the Securities and Futures Act (Chap. 289) (“SFA”) for which it is
exempt from the prospectus and registration requirements under the SFA and is
not made to Employee with a view of the Performance Stock Units being
subsequently offered to any other party. The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. Employee
should note that the Restricted Share Units are subject to section 257 of the
SFA and Employee will not be able to make (i) any subsequent sale of the shares
of Stock in Singapore or (ii) any offer of such subsequent sale of the shares of
Stock subject to the Restricted Share Units in Singapore, unless such sale or
offer in is made (a) more than six months after the Grant Date or (b) pursuant
to the exemptions under Part XIII Division (1) Subdivision (4) (other than
section 280) of the SFA, or pursuant to, and in accordance with the condition
of, any other applicable provisions of the SFA.
Director/CEO Notification Information.
If Employee is the CEO or a director of a Singapore Subsidiary, Employee must
notify the Singapore Subsidiary in writing within two business days of Employee
receiving or disposing of an interest (e.g., Performance Stock Units, shares of
Stock, etc.) in the Company or any Subsidiary or within two business days of
Employee becoming the CEO or a director if such an interest exists at the time.
This notification requirement also applies to an associate director of the
Singapore Subsidiary and to a shadow director of the Singapore Subsidiary (i.e.,
an individual who is not on the board of directors of the Singapore Subsidiary
but who has sufficient control so that the board of directors of the Singapore
Subsidiary acts in accordance with the “directions and instructions” of the
individual).
UNITED ARAB EMIRATES
KBR, INC. 2006 STOCK AND INCENTIVE PLAN
Securities Law Information.
The Plan is only being offered to qualified Employees and is in the nature of
providing equity incentives to Employees in the United Arab Emirates (“UAE”).
Any documents related to the Plan, including the Plan, Plan prospectus and other
grant documents (“Plan Documents”), are intended for distribution only to such
Employees and must not be delivered to, or relied on by, any other person.
Prospective stockholders should conduct their own due diligence on the
securities. If Employee does not understand the contents of the Plan Documents,
Employee should consult an authorized financial adviser.


The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any Plan Documents nor taken steps to verify the
information set out in them, and thus, are not responsible for such documents.
UNITED KINGDOM
KBR, INC. 2006 STOCK AND INCENTIVE PLAN
Withholding of Taxes.
The section supplements Paragraph 3 of the Agreement.


Without limitation to Paragraph 3 of the Agreement, Employee agrees that he or
she is liable for all Tax-Related Items and hereby covenants to pay all such
Tax-Related Items, as and when requested by the Company or the Employer, as
applicable, or by Her Majesty’s Revenue & Customs (“HMRC”) (or any other tax
authority or any other relevant authority). Employee also agrees to indemnify
and keep indemnified the Company and the Employer, as applicable, for any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay on Employee’s behalf to HMRC (or any other tax authority or any other
relevant authority).


Notwithstanding the foregoing, if Employee is an officer or executive director
(as within the meaning of Section 13(k) of the Exchange Act, the terms of the
immediately foregoing provision will not apply. In this case, the amount of any
income tax not collected within 90 days of the end of the U.K. tax year in which
an event giving rise to the Tax-Related Items occurs may constitute a benefit to
Employee on which additional income tax and national insurance contributions may
be payable. Employee acknowledges that Employee ultimately will be responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime and for reimbursing the Company or the
Employer (as appropriate) for the value of any national insurance contributions
due on this additional benefit. Employee acknowledges that the Company or the
Employer may recover any such additional income tax and national insurance
contributions at any time thereafter by any of the means referred to in
Paragraph 3 of the Agreement.


1